MEMORANDUM OPINION
                                       No. 04-10-00857-CV

                                     Danita E. ANDERSON,
                                            Appellant

                                                v.

            ERIN CAPITAL MANAGEMENT as Assignee of Citibank Platinum Select,
                                  Appellee

                     From the County Court at Law No. 5, Bexar County, Texas
                                     Trial Court No. 354484
                             Honorable Linda F. Penn, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: June 15, 2011

DISMISSED

           The parties have filed a document titled, “Agreed Motion to Dismiss Appeal.” In the

motion, the parties state they “have resolved all issues related to this action” and “ask the Court

to dismiss Appellee’s original cause of action” “with prejudice to the refiling of same by either

party.” The motion is signed by appellant, who is pro se, and by appellee’s attorney of record.

Based on the joint motion, the intent of the parties is to dismiss not only this appeal but the

underlying cause of action with prejudice.
                                                                                   04-10-00857-CV


       The motion is granted. All previous orders and judgments, both trial and appellate, are set

aside and the cause is dismissed with prejudice. See Merrill Lynch, Pierce, Fenner, & Smith, Inc.

v. Hughes, 827 S.W.2d 859, 859 (Tex. 1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex.

1981); Freeman v. Burrows, 171 S.W.2d 863, 863-64 (1943); Caballero v. Heart of Texas Pizza,

L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.). Costs of appeal are taxed

against appellant. See TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court will

tax costs against the appellant.”).

                                                            PER CURIAM




                                              -2-